DETAILED ACTION

This action is made FINAL in response to the amendments filed on 9/30/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 6, 8, 9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adoni et al (US 2019/0073591) in view of HOWELL et al (US 2017/0211936) and in further view of Dhurandhar et al (US 2012/0150489).
As to claim 1, Adoni et al teaches a method performed by a computer (paragraph [0007]...a computer system), the method comprising: 
generating a plurality of models (paragraph [0006]...a genetic algorithm may generate a large number of models) by repeatedly executing genetic programming (paragraph [0006]...a genetic algorithm 110) that receives a training data set (paragraph [0032]...trained model 182) as an input (paragraph [0032]...the backpropagation trainer 180 may utilize a portion, but not all of the input data set 102 to train the connection weights of the trainable model 122, thereby generating a trained model 182. For example, the portion of the input data set 102 may be input into the trainable model 122, which may in turn generate output data);
generating, for each of the plurality of models, a fitness value (paragraph [0034]...the fitness function 140 may be applied to the trained model 182 to generate a fitness value) that represents a degree of conformity between a corresponding model of the plurality of models and the training data set (paragraph [0024]... The fitness data 240 may indicate how well the model 200 models the input data set 102  ;  paragraph [0034]... The backpropagation trainer 180 may be turned off (e.g., disabled) based on a convergence metric, such as a  fitness of the trained model 182 generated by the backpropagation trainer 180. For example, the fitness function 140 may be applied to the trained model 182 to generate a fitness value, and if the fitness value fails to satisfy a threshold (or if a difference between the fitness value and a fitness value associated with the trainable model 122 fails to satisfy the threshold), backpropagation training may be disabled for Y epochs (e.g., trained models may not be generated and provided to the backpropagation trainer 180 until Y epochs have passed, where Y is any positive integer)... backpropagation trainer 180 may be used to train models in situations in which the trained models represent sufficient improvements (as compared to outputs of the genetic algorithm 110)); 
calculating an indicator for each of the plurality of models (paragraph [0024]...the species ID 230 may indicate which of a plurality of species the model 200 is classified in); 
classifying the plurality of models into a plurality of clusters, by using the indicator calculated for each of the plurality of models (paragraph [0045]... the second stage 350 may include clustering the models into species based on genetic distance. In a particular aspect the species ID 230 of each of the models may be set to a value corresponding to the species that the models  has been clustered into); 
selecting, from the clusters, a cluster (paragraph [0046]...the genetic algorithm genetic algorithm 110 may maintain a data structure that tracks the fitness of each species across multiple epochs. Based on the species fitness, the genetic algorithm 110 may identify the “fittest” species, shaded and denoted in FIG. 4 as “elite species.” Although three elite species 410, 420, and 430 are shown in FIG. 4, it is to be understood that in alternate examples a different number of elite species may be identified); 
	selecting, from the models belonging to the selected cluster, a model with a greatest fitness value (paragraph [0048]...models 460,462, and 464 are the “overall elites” in the illustrated example).
Adoni et al fails to explicitly show/teach selecting, from the clusters, a cluster to which a largest number of the models belong and wherein each of the models is expressed by a function that receives sensor values acquired from one or more sensors provided to a semiconductor manufacturing apparatus as input data, and that outputs a quality value of a semiconductor wafer to be inspected. 
However, HOWELL et al teaches selecting, from the clusters, a cluster to which a largest number of the models belong (paragraph [0028]... similar calibration models will be clustered together. Calibration models forming the largest cluster have the highest consistency. The current best calibration model 316 is chosen based on both quality and consistency; e.g., the  best model could be the model within the largest cluster   that has the highest quality; the best model could also be produced as a quality weighted average of all the models in the largest cluster).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Adoni et al to select, from the clusters, a cluster to which a largest number of the models belong, as in in HOWELL et al for the purpose of having the highest consistency. 
Adoni et al and HOWELL et al both fail to show that each of the models is expressed by a function that receives sensor values acquired from one or more sensors provided to a semiconductor manufacturing apparatus as input data, and that outputs a quality value of a semiconductor wafer to be inspected.
However, Dhurandhar et al figure 13 shows and teaches each of the models is expressed by a function (paragraph [0034]...computing system fits a linear model) that receives sensor values acquired from one or more sensors (Sensor 1 1315 – Sensor N 1320) provided to a semiconductor manufacturing apparatus as input data, and that outputs a quality value (paragraph [0036]...values that represent current conditions of the manufacturing environment) of a semiconductor wafer to be inspected (paragraph ]0036]... At step 100, the computing system starts to operate. At step 105, the computing system receives, from at least one sensor (e.g., a sensor 1315 in FIG. 13) in a manufacturing or production environment (e.g., a manufacturing or production environment 1310 in FIG. 13) via a network (e.g., a network 1305), two or more time series data having values that represent current conditions of the manufacturing environment or production environment).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Adoni et al to have each of the models is expressed by a function that receives sensor values acquired from one or more sensors provided to a semiconductor manufacturing apparatus as input data, and that outputs a quality value of a semiconductor wafer to be inspected, as in in Dhurandhar et al for the purpose of predicting future values and/or current but not measured values, in time series data that represent conditions of the manufacturing or production environment.


As to claim 3, Adoni et al teaches a method wherein in classifying of the plurality of models , the plurality of models are classified into the plurality of clusters so as to maximize a distance between the plurality of clusters, by using a predetermined clustering method (paragraph [0072]... [0072] As shown in FIG. 7, the second stage 750 may include clustering the models into species based on genetic distance. In a particular aspect, the species ID 230 of each of the models may be set to a value corresponding to the species that the model has been clustered into).

As to claim 4, Adoni et al teaches the method wherein the predetermined clustering method is Ward’s method, a group average method, a shortest distance method, or a longest distance method (paragraph [0099]...the genetic algorithm may continue while backpropagation training occurs. For example, the method 1200 may include grouping the input population of models into species based on genetic distance, at 1210, and determining species fitness of each species, at 1212. To illustrate, the models of the input set 120 may be grouped into species and species fitness may be evaluated as described with reference to FIGS. 1, 7, and 8.).

Claim 6 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 8 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 9 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 


Claim 11 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim(s) 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adoni et al (US 2019/0073591) in view of HOWELL et al (US 2017/0211936) and Dhurandhar et al (US 2012/0150489) and in further view of SPAMINATO et al (US 2017/0169311).
As to claim 2, Adoni et al teaches calculating an indicator for each of the plurality of models (paragraph [0024]... he species ID 230 may indicate which of a plurality of species the model 200 is classified in ; paragraph [0045]... the second stage 350 may include clustering the models into species based on genetic distance. In a particular aspect the species ID 230 of each of the models may be set to a value corresponding to the species that the models  has been clustered into); 
Adoni et al, HOWELL et al, and Dhurandhar et al all fail to explicitly show/teach that the indicator represents magnitude of variation in output data with respect to variation in input data of a corresponding model; and the indicator is expressed by a scalar quantity vector. 
However, SPAMINATO et al teaches indicator represents magnitude of variation in output data with respect to variation in input data of a corresponding model; and the indicator is expressed by a scalar quantity vector (paragraph [0024]...calculating a weighted average of homologous clusters for the current image frame and the previous image frame in said stream of input frames, wherein said homologous clusters fulfil satisfy the relationship criteria with each other. In an embodiment, the method comprises: calculating a weighted average of homologous clusters for the current image frame and a previous image frame in the stream of image frames. In an embodiment, the method comprises: adding motion  vectors included in merged clusters associated with a previous frame to the filtered motion vectors before grouping the motion vectors in the current frame. In an embodiment, the grouping the filtered motion vectors is based on at least one of distance, magnitude and angle  differences between said filtered motion vectors. In an embodiment, the merging clusters from said set of clusters is based on at least one of distance, magnitude and angle differences between said clusters in said set of clusters).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Adoni et al’s indicator represents magnitude of variation in output data with respect to variation in input data of a corresponding model; and the indicator is expressed by a scalar quantity vector, as in in SPAMINATO et al for the purpose of improving efficiency. 

Claim 7 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez, can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2128